In June, 1924, Mrs. Blackburne filed a bill for maintenance against her husband, George Blackburne, under the statute. To this bill the husband filed an answer denying the charges upon which the wife based her right to relief. In September of that year the husband filed a petition for divorce against the wife, charging her with acts of adultery committed with one Washington E. Carton. The wife filed an answer to this petition denying the charges. In January, 1925, the wife filed another petition, praying a divorce from her husband on the ground of extreme cruelty, based, substantially, upon the same allegations that had been set out in her bill for maintenance. By agreement, these three cases were consolidated and tried before Vice-Chancellor Backes, and at the close of the hearing a decree nisi was entered, granting to the husband a divorce from his wife on the ground of adultery, dismissing the wife's petition for divorce on the ground of extreme cruelty, and, apparently, leaving the maintenance suit undecided. The wife has appealed from so much of the decree as grants a divorce to her husband and dismisses her petition for divorce. *Page 414 
Our examination of the testimony sent up with this appeal (over six hundred printed pages) has led us to the conclusion that the learned vice-chancellor was entirely justified in his findings of fact — that is, that the proofs fully support his conclusion that the wife was guilty of adultery with the co-respondent, Carton, on the occasions set out in the husband's petition, and that the acts of cruelty referred to in the wife's petition for divorce were not of a character which entitled her, under the statute, to the relief sought. An attempted analysis of the testimony, in our opinion, would serve no good purpose, and we content ourselves, therefore, with a mere declaration of our conclusions.
The decree under review will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, KAYS, HETFIELD, JJ. 14.
For reversal — None.